DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

I. 	Claims 1-12 and 17-20, drawn to a nickel base superalloy.
II.	Claims 13-15, drawn to a an article for the conversion of glass and the manufacture of mineral wool. 
IV.	Claim 16, drawn to a process for manufacturing mineral wool.

The inventions listed as I-III do not relate to a single general invention concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature of the Group I invention is the nickel based superalloy composition. This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art. Kunioka et al. (EP ‘091) discloses nickel base alloys having compositions relative to that of the alloy in instant claim 1 as set forth below (abstract and pages 2-3). 

Element
Instant claim 1
(weight percent)
Kunioka et al. (EP ‘091)
(weight percent)
Overlap
Cr
20 – 35 
15 – 35 
20 – 35 
Fe
0 – 6 
0
0
W
3 – 8 
0.5 – 7 
3 – 7 
Nb + Ti
0.5 – 4 
0.1 – 1.7 
0.5 – 1.7 
C
0.4 – 1 
0.05 – 0.8 
0.4 – 0.8 
Co
0 – 3 
0
0
Si
0.1 – 1 
0 – 2.0 
0.1 – 1 
Mn
0.1 – 1 
0 – 2.0 
0.1 – 1 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, iron, tungsten, niobium, titanium, carbon, cobalt, silicon and manganese disclosed by Kunioka et al. (EP ‘091) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, iron, tungsten, niobium, titanium, carbon, cobalt, silicon and manganese from the amounts disclosed by Kunioka et al. (EP ‘091) because Kunioka et al. (EP ‘091) discloses the same utility throughout the disclosed ranges. Therefore, restriction is appropriate. 
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
	Should the Applicant traverse on the grounds that the inventions are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner 
The Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSEE R ROE/Primary Examiner, Art Unit 1759